EXHIBIT 99.1 For Immediate Release Contact: Claire M. Chadwick SVP and Chief Financial Officer 630 Godwin Avenue Midland Park, NJ 07432 201- 444-7100 PRESS RELEASE Stewardship Financial Corporation Reports Earnings for the Year Ended December 31, 2009 Midland Park, NJ – February 8, 2010 – Stewardship Financial Corporation (NASDAQ:SSFN), the holding company for Atlantic Stewardship Bank, reported net income for the year ended December 31, 2009 of $3.6 million, or $0.54 per diluted common share, compared to net income of $3.5 million, or $0.60 per diluted common share, for the year ended December 31, 2008.For the three months ended December 31, 2009 net income was $774,000, or $0.11 per diluted common share, compared to net income of $423,000, or $0.07 per diluted common share, for the same prior year period.All per share calculations have been adjusted for 5% stock dividends paid in November 2009 and 2008. “We are pleased to report that Stewardship Financial Corporation had another profitable year despite facing economic and unprecedented challenges in 2009,” said Paul Van Ostenbridge, President and Chief Executive Officer.Positives for 2009 included effective cost control efforts, a relatively stable net interest margin, strong levels of noninterest income, robust core deposit growth and a solid investment portfolio.The effects of increases in net interest income and noninterest income, including gains from the sale of mortgages, were largely offset by increased costs associated with Federal Deposit Insurance Corporation (FDIC) deposit insurance premiums. 4 Press Release - Midland Park NJ Stewardship Financial Corporation continued February 8, 2010 The Corporation reported net interest income for the year ended December 31, 2009 of $23.3 million, representing an increase of 4.7% over the comparable prior year amount.Net interest income and margin remained strong during 2009 as a result of proactively managing funding costs in an effort to mitigate the lower asset yields attributable to historically low market rates.The reported net interest spread and margin for the year ended December 31, 2009 of 3.45% and 3.89%, respectively, were comparable to the net interest spread and margin of 3.43% and 4.00%, respectively, for the prior year.
